DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one rib having a pair of distal ends separated from each other, the at least one rib by creates an area that extends from the pair of distal ends 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. (US 6134832 A) in view of Stern (US 5272835 A).
Regarding claim 1, Bokmiller teaches plant cultivation device (Figure 1-3), comprising: 
a receptacle having at least one peripheral wall and a bottom wall (Figures 1-2, Col. 2 lines 57-67; pot 10 with side region 30 and bottom region 20); 
the bottom wall having at least one hole (Figures 1-3, Col. 4 lines 38-48; openings 27); 
wherein a region of the bottom wall around the, or each, hole comprises guide means adapted to guide roots of a plant around the corresponding hole to keep the irrigation tube substantially clear (Figure 3, Col. 4 lines 4-24; promontory-like elements 26 comprising sides 26a and 26b); 

at least one rib partially surrounding the corresponding hole by creating an area, the at least one rib having a pair of distal ends separated from each other, the at least one rib creates an area that extends from the pair of distal ends and completely surrounds a periphery of the hole (see 112b rejection for interpretation of “an area” and see annotated Image 1 below) and the pair of distal ends define an opening, so as to enable the roots to rotate around the hole by substantially following the or each rib then to come out from the guide means (Figure 3; side elements 26a and 26b join at a apex 26c to surround opening 27, element 26 area surrounds opening 27, there is left an opening [i.e., opening from which side elements 26a and 26b split out from the apex 26c] wherein roots can rotate around).

    PNG
    media_image1.png
    802
    821
    media_image1.png
    Greyscale

Image 1
	Additionally, “an area” of Bokmiller can be outlined by the triangular area in annotated Image 1 and extending upwards to the top surface of the rib 26A and 26B creating a 3-dimmensional area completely surrounding the opening 27.
Bokmiller does not teach the at least one hole opening into an irrigation tube.
Stern teaches a plant cultivation device (Figure 1) comprising a hole opening into an irrigation tube (Figure 1, Col. 3 lines 54-63; inlet pipe 36 attached to opening on container 12).

Regarding claim 2, Bokmiller as modified above teaches wherein the ratio L/d of the width (L) of the opening to the diameter (d) of the hole is comprised between L/d min and L/d max, where L/d min is equal to 1 or 1.3, and L/d max is equal to one of the following: 2.7, 2.5, and 2 (Figure 3; can be seen that the width of the opening [i.e. element 26 area] is larger than the diameter of the opening 27, therefore the ratio of L/d would be greater than 1; see annotated Image 2 below).

    PNG
    media_image2.png
    802
    813
    media_image2.png
    Greyscale

Image 2
Regarding claim 3, Bokmiller as modified above teaches wherein the angular sector having as a vertex the center (O) of the hole and delimited by half-lines passing through the ends of the opening forms an angle (α) comprised between αmin and αmax, wherein αmin is equal to one of the following: 35°, 45°, and 55°, and αmax is equal to one of the following: 90°, 80°, and 70° (Figure 3; approximate angle of opening [element 26 area] starting from the center of opening 27 falls between 35 and 90 degrees; see annotated image above).
Regarding claim 4, Bokmiller as modified above teaches wherein at least one rib has a substantially horseshoe-like shaped geometry (Figure 3; side elements 26a and 26b meet at vertex 26c creating a substantially C-shaped rib, C-shaped = substantially horseshoe-like).
Regarding claim 5, Bokmiller as modified above teaches wherein the, or each, substantially horseshoe-like shaped rib comprises two substantially parallel branches each forming an extension of a point (Figure 3; sides 26a and 26b are substantially parallel branches forming an extension from 26c).
Bokmiller as modified above teaches the claimed invention except for the rib comprising a curved portion positioned around the hole and having two ends and the parallel branches extend so that the opening forms a section narrowing. It would have been an obvious matter of design choice to make the different portions of the rib of whatever form or shape was desired or expedient. So as to smooth out vertex 26c to create a curved portion, and once vertex 26c is smoothed out, the sides 26a and 26b would form a section narrowing. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Bokmiller as modified above teaches wherein at least one rib has a substantially rectilinear geometry (Figure 3; sides 26a and 26b are very slightly curved which technically covers "substantially rectilinear").
It would have been an obvious matter of design choice to make the different portions of the rib of whatever form or shape was desired or expedient. So as to straighten out sides 26a and 26b to become more rectilinear. A change in form or shape is generally recognized as being 
Regarding claim 9, Bokmiller as modified above teaches wherein at least one rib has at least one face oblique with respect to the bottom wall (Figure 3; can be seen that sides 26a and 26b are neither perpendicular to or parallel to the bottom region 20 they are slanted, therefore they are oblique).
Regarding claim 21, Bokmiller as modified above teaches wherein the angular sector having as a vertex the center (O) of the hole and delimited by half-lines passing through the ends of the opening forms an angle (α) comprised between αmin and αmax, wherein αmin is equal to one of the following: 35°, 45°, and 55°, and αmax is equal to one of the following: 90°, 80°, and 70° (Figure 3; approximate angle of opening [element 26 area] starting from the center of opening 27 falls between 35 and 90 degrees; see annotated image above).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. (US 6134832 A) in view of Stern (US 5272835 A) as applied to claim 1 above, and further in view of Schmidt (US 7624535 B2).
Regarding claim 7, Bokmiller as modified above does not teach wherein the guide means comprise three substantially rectilinear ribs, arranged to substantially form a U-shape.
Schmidt teaches a plant cultivation device (Figures 1-2) wherein the guide means comprise three substantially rectilinear ribs, arranged to substantially form a U-shape (Figure 2, Col. 2 lines 57-65; hollow ribs 17-20 with 3 sides creating substantially a U-shape).
It would have been an obvious matter of design choice to make the different portions of the rib of whatever form or shape was desired or expedient. Such as to modify the substantially 
Regarding claim 8, the modified reference teaches the limitations of claim 7 and further Schmidt teaches wherein the U-shape comprises two lateral ribs and a base rib (Figure 2, Col. 2 lines 57-65; hollow ribs 17-20 with 3 sides creating substantially a U-shape with two lateral sides and a base side). 
Bokmiller as modified by Schmidt teaches the claimed invention except for the base rib having a height with respect to the bottom wall larger than the height of the lateral ribs with respect to the bottom wall.  It would have been an obvious matter of design choice to increase the height of the base rib in order to more effectively guide roots, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. (US 6134832 A) in view of Stern (US 5272835 A) as applied to claim 1 above, and further in view of Secrest (US 4329815 A).
Regarding claim 10, Bokmiller as modified above does not teach wherein the guide means comprise a collar encircling the hole.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant cultivation device taught by with the collar on the hole taught by Secrest in order to provide additional guiding means to encourage roots to grow away from and out of the opening.
Response to Arguments
Applicant's arguments filed 01/10/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the area completely surrounding the opening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that Bokmiller does not teach an area completely surrounding the opening, however the claim as presently written does not define “an area” as the applicant is currently arguing. As explained in the 122b rejection, “an area” doesn’t really define anything until the applicant amends to further specify the structure. Any arbitrary shape or space can be defined as an area, as Merriam Webster provides the definition of an area being “a particular extent of space or surface or one serving a special function.” The applicant is arguing “an area” in a much more narrow manner than the claim presently reflects. 


    PNG
    media_image3.png
    890
    911
    media_image3.png
    Greyscale

Image 1 reproduced
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Secrest (US 4329815 A), Schmitt (US 4317311 A), Peters (US 3043053 A), Staby (US 4173097 A), Phillips (US 20110289837 A1), Sieverding (US 20070227067 A1), Schmidt (US 20050005516 A1). The references listed relate to planting containers with irrigation outlets and various shaped and sized ribs/protrusions extending from the bottom surface of the container, which is directly related to the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                         
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642